COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Steven Golden v. State

Appellate case numbers: 01-13-00546-CR

Trial court case number: 1833897

Trial court:              County Criminal Court at Law No. 4 of Harris County

       Appellant’s Motion for En Banc Reconsideration is DENIED.


       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                   Acting for the En Banc Court


Date: May 14, 2015

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.